—In an action to recover damages for personal injuries, the defendant Action Staple and Supply, Inc., appeals, as limited by its notice of appeal and brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated January 27, 1998, as denied that branch of its motion which was for summary judgment dismissing the complaint insofar as asserted against it on the ground that the plaintiff failed to sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the appellant’s motion for summary judgment, holding that it failed to make a prima facie showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see, Mendola v Demetres, 212 AD2d 515). O’Brien, J. P., Ritter, Joy, Altman and Smith, JJ., concur.